Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 2016/0209957).
Regarding claims, 1, 13, and 20, Jung teaches An input device, comprising: one or more processors ([0161-0162]); a touch-sensitive sensing region(Fig. 1 element 151); and a memory, storing one or more programs comprising instructions that, when executed by the one or more processors, cause the input device to perform operations comprising ([0082]): detecting first user input provided by a first input object in a sensing region of an input device ([0112] pressure detecting unit 130 of the pen signal detecting device 100); identifying a first frequency associated with the first input object ([0113] identifying resonance frequency of the LC resonance signal); determining that a threshold condition is met for adjusting the first frequency ([0113-0114] frequency difference range being the threshold for the conditioning to be met for adjusting the resonance frequency of the LC resonant circuit); and in response to determining that the threshold condition is met, adjusting the first frequency associated with the first input object ([0113-0114] teaches reducing the resonance frequency of the LC resonant circuit if the difference is significant).
Regarding claims 2 and 14, Jung teaches wherein the threshold condition is met when a first frequency response of the first input object at the first frequency is less than a threshold frequency response ([0113-0114 since Jung teaches the resonance frequency has to have a significant difference between the LC circuit and the AC circuit, it is understood that the difference can be less than or greater than a predetermined value to initiate the adjustment method).
Regarding claims 3 and 15, Jung teaches wherein adjusting the first frequency comprises reducing the first frequency([0113-0114] teaches reducing the resonance frequency of the LC resonant circuit).
Regarding claims 4 and 16, Jung teaches wherein adjusting the first frequency comprises reducing the first frequency by a fixed amount ([0113-0114] teaches the frequency is to be reduced from -10% to +10%).
Regarding claims 5 and 17, Jung teaches wherein the threshold frequency is zero (([0113-0114 since Jung teaches the resonance frequency has to have a significant difference between the LC circuit it is understood that the frequency could be any value starting at zero.).
Regarding claims 6 and 18, Jung teaches wherein the threshold frequency is greater than zero (([0113-0114 since Jung teaches the resonance frequency has to have a significant difference between the LC circuit it is understood that the frequency could be any value greater than zero.).
Regarding claims 7 and 19, Jung teaches wherein identifying the first frequency comprises: determining two or more frequency responses of the first input object, wherein the two or more frequency responses include at least a frequency response at a second frequency and a frequency response at a third frequency; and determining the largest frequency response of the two or more frequency responses of the first input object, the first frequency being identified based on the largest of the two or more frequency responses ([0025-0027] teaches that the magnitude of the electrical signal is based on the tilt of the pen tip and that the control unit can determine a point at which the electrical signal is equal to or greater than threshold value as a touch point. Therefore it is understood that two or more frequency responses is based on tilt position of the pen).
Regarding claim 8, Jung teaches wherein the first frequency is adjusted in a direction of a peak frequency response of the first input object ([0041] teaches a magnitude of the electrical signal received by the pen tip is increased in proportion to a degree of the pen tilt.).
Regarding claim 9, Jung teaches wherein the adjusting of the first frequency comprises: scanning a range of frequencies extending above and below the first frequency; and selecting an optimum frequency within the range of frequencies to be the adjusted first frequency([0113-0114][0119] teaches the frequency is to be reduced from -10% to +10%).
Regarding claim 10, Jung teaches wherein the highest frequency in the range of scanned frequencies is 7% higher than the first frequency and the lowest frequency in the range of scanned frequencies is 7% lower than the first frequency([0113-0114][0119] teaches the frequency is to be reduced from -10% to +10%).
Regarding claim 11, Jung teaches wherein the determining of the optimum frequency comprises: determining a respective frequency response of the input object at each of the frequencies in the range of scanned frequencies, the optimum frequency being the frequency associated with the largest of the determined frequency responses([0113-0114][0119] teaches the frequency is to be reduced from -10% to +10%).
Regarding claim 12, Jung teaches wherein the determining of the optimum frequency comprises: determining a respective frequency response of the input object at each of the frequencies in the range of scanned frequencies, the optimum frequency being less than the frequency associated with the largest of the determined frequency responses([0113-0114][0119] teaches the frequency is to be reduced from -10% to +10%).
Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive. In the remarks submitted the Applicant has argued Jung fails to teach the limitations of claims 1,13, and 20. Specifically the Applicant has argued Jung fails to teach “in response to determining the threshold value condition is met, adjusting the first frequency associated with the first object”. The Examiner respectfully disagrees.
As discussed throughout prosecution and agreed upon by Applicant in the remarks filed, Jung teaches a system where resonance frequency of a pen is detected by a touch panel 200 by recognizing pen pressure [0097][0113-0114][0119]. In [0114]and [0119] Jung teaches that in order to accurately detect the resonance frequency of the pen LC circuit, the ΔC of the LC has to be within a range of +/- 10% of the excitation AC signal generated by the panel. If ΔC is not within the range then the amplitude of LC resonance signal has to be reduced but cannot be smaller than a predetermined value. Since meeting a threshold condition is requires both recognizing when the condition is met and when the condition is not met then it is understood a range of +/-10% can be used as a threshold range where a system will execution functions based on the threshold range is reached or not reached. Therefore it is understood that because Jung teaches “adjusting the first frequency associated with the first input object” by reducing the resonance frequency, by changing ΔC, when the resonance signal is outside of +/-10%.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE L MATTHEWS/            Primary Examiner, Art Unit 2621